                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HILDA VAN HOEK,

      Plaintiff,

v.                                                  Case No. 8:17-cv-2447-T-02AAS

MCKESSON CORPORATION; PSS
WORLD MEDICAL, INC.; MCKESSON
MEDICAL-SURGICAL INC.; and
MCKESSON MEDICAL-SURGICAL
TOP HOLDINGS INC.,

      Defendants.
_________________________________________/

                                       ORDER

      Plaintiff Hilda Van Hoek and Defendants McKesson Corporation, PSS World

Medical, Inc., McKesson Medical-Surgical Inc., and McKesson Medical-Surgical Top

Holdings, Inc., appeared before the undersigned for a discovery status conference.

For the reasons stated on the record at the hearing:

      (1)    Plaintiff’s   oral   motion   to   compel   further   production   and   for

reconsideration (Doc. 72) is GRANTED IN PART AND DENIED IN PART:

             (a)    Plaintiff’s motion to compel further production as to request for

production no. 3 is DENIED.

             (b)    Plaintiff’s motion to compel further production as to request for

production no. 4 is GRANTED only to the extent that Defendants must produce an

unredacted response to this request; otherwise it is DENIED.
                                         1
             (c)    Plaintiff’s motion for reconsideration as to the court’s ruling on

request for production no. 6 is DENIED without prejudice.

      (2)    The parties’ joint oral motion to extend case management deadlines

(Doc. 73) is GRANTED. Amended case management deadlines will be entered by

separate order.

      (3)    Defendants’ discovery responses are deemed timely produced, and its

Motion for Extension of Time to Produce Documents (Doc. 70) is MOOT.

      (4)    A discovery status conference is scheduled before the undersigned on

March 6, 2019 at 10:00 a.m., in Courtroom 10B of the Sam M. Gibbons United States

Courthouse, 801 North Florida Avenue, Tampa, Florida 33602.            If either party

chooses to file a discovery related motion to be addressed at the hearing, such motions

must be filed by February 20, 2019.        Responses to those motions are due by

February 27, 2019.       If deposition scheduling issues or any other non-briefed

discovery issues remain pending between the parties prior to the March 6th hearing,

the parties shall notify the court by filing notices by February 27, 2019.

      (5)    If Plaintiff seeks to depose Ms. Hill Moseley, the parties must agree on

a deposition date by February 6, 2019, and Plaintiff must promptly notice and serve

the non-party subpoena. The agreed deposition date must be after the March 6th

hearing.




                                          2
ORDERED in Tampa, Florida on January 25, 2019.




                              3
